COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-14-00138-CR


MELINDA PENA DUQUE                                                    APPELLANT

                                         V.

THE STATE OF TEXAS                                                          STATE


                                      ----------

          FROM THE 432ND DISTRICT COURT OF TARRANT COUNTY
                      TRIAL COURT NO. 1350211D

                                      ----------

                         MEMORANDUM OPINION1

                                      ----------

      Appellant Melinda Pena Duque pleaded guilty to forgery in exchange for

three years’ confinement and now attempts to appeal this conviction. On April

14, 2014, we notified appellant that the trial court’s certification of her right to

appeal states that this is a plea-bargain case and that she has no right of appeal.

We informed her that unless she or any party desiring to continue the appeal filed


      1
       See Tex. R. App. P. 47.4.
with the court, on or before April 24, 2014, a response showing grounds for

continuing the appeal, the appeal would be dismissed. See Tex. R. App. P.

25.2(a)(2), (d), 44.3. We have received no response. Therefore, we dismiss the

appeal. See Tex. R. App. P. 25.2(d), 43.2(f).



                                                PER CURIAM

PANEL: MCCOY, MEIER, and GABRIEL, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: August 7, 2014




                                        2